Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 3-8-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
In regard to the 112 rejection of claim 8 this rejection is moot since the claim has been cancelled. 

Reasons for Allowance
Claims 1, 4-6, 9-14, & 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious an obscuration device optically disposed between an output of the optical guide and the at least one detector and wherein the obscuration device is configured to selectively block or pass the at least one noise signal, in combination with the rest of the limitations of the claim. 
Claims 4-6, 9-13 & 19 allowable based upon their dependency. 
As to Claim 14 the prior art of record, taken alone or in combination, fails to disclose or render obvious an obscuration device optically disposed between an output of the optical guide and the at least one detector and wherein the obscuration device is 
As to Claim 18 the prior art of record, taken alone or in combination, fails to disclose or render obvious an obscuration device optically disposed between the output of the optical guide and the at least one detector and wherein the obscuration device is configured to selectively block or pass a 0th order diffraction signal corresponding to the collected radiation, in combination with the rest of the limitations of the claim. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious optically disposing an obscuration device between an output of the at least one optical guide and the at least one detector and wherein the obscuration device is configured to selectively block or pass a 0th order diffraction signal corresponding to the collected radiation, in combination with the rest of the limitations of the claim. 
As to Claim 21 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the blocking step comprises making the obscuration larger when performing the fine positioning step than when performing the coarse positioning step, in combination with the rest of the limitations of the claim. 
As to Claim 22 the prior art of record, taken alone or in combination, fails to disclose or render obvious an obscuration device optically disposed between an output of the optical guide and the at least one detector and wherein the obscuration device is configured to selectively block or pass a 0th order diffraction signal corresponding to the collected radiation, in combination with the rest of the limitations of the claim. 
th order diffraction signal has  been found to be novel. Additionally, as the applicant has pointed out in the arguments filed 3-8-2021 this is a critical feature of their invention. Thus, the examiner finds the claims allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Jonathon Cook
AU:2886
March 27, 2021




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886